Detailed Action
The following is a non-final rejection made in response to claims received on July 22nd 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 5,388,335 (hereinafter referred to in this section as “JUNG” or imply as “the reference”).
Regarding claim 1, Jung teaches a compact sight adjustment assembly for adjusting a lateral position of a sight connected to a slide operably associated with a handgun, the sight adjustment assembly comprising: a frame (3) with an outer periphery; an enclosed adjusting space located within the frame for receiving a sight connected to the slide (the frame 3 itself holds onto a rear sight 4 and is connected to the slide via dovetailed connection 1a); and a sight adjustment mechanism operably associated with the frame and including a sight adjusting portion operably associated with the sight and adapted for movement in a lateral direction with respect to the frame within the enclosed adjusting space for adjusting a lateral position of the sight with respect to the slide (a set of screws 13 are supplied within tapholes 12 that are positioned on the lateral sides of the frame, the screws can be used to adjust line of sight1); wherein the sight adjustment mechanism is fully contained within the outer periphery of the frame to thereby minimize a size of the .
Allowable Subject Matter
Claims 18 and 19 allowed.
Claims 2-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	
	
	
	
	
	


	
	
	
	
	


    
        
            
        
            
        
            
    

    
        1 See col. 5, ll. 37-41 – “Consequently, a precision adjustment of the line of sighting is possible by means of the screws 13 and 15 so that the sight marking can be brought to coincidence with the impact point of the shot.”